Citation Nr: 0833553	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).





FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran has current disability as 
a result of a head injury in service.


CONCLUSION OF LAW

Current residuals of head injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In December 2005, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  Also, in March 2006, VA sent the 
veteran a letter which described how VA calculates disability 
ratings and effective dates. 


The Board finds that the contents of the December 2005 and 
March 2006 letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist, including the requirements set 
forth by the Court in Dingess.  While the March 2006 letter 
was sent subsequent to initial adjudication of the claim, the 
defect in timing is cured by the subsequent readjudication of 
the claim in the March 2007 SOC.  In addition, the February 
2006 rating decision and March 2007 SOC explained the basis 
for the RO's action, and the SOC provided him with an 
additional 60-day period to submit more evidence.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the claimant 
has not asserted any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

In the present case, the veteran contends that he has a 
disability due to residuals of one or more head injuries 
incurred during active service.  Specifically, he claims 
that, while working in his military occupational specialty 
(MOS) as a wheeled 

vehicle mechanic, he was struck on the head when a truck was 
improperly backed up and knocked a chunk of cement loose from 
the work pit.  On a separate occasion, he arrived late for a 
live ammunition exercise, and the officer in charge, an 
instructor, took the veteran's weapon and hit him on the head 
with it.  The veteran is claiming these head injuries caused 
an anger problem that prevents him from working or 
maintaining social relationships.  

Under the relevant laws and regulations, service connection 
may be granted for disability which is the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2007). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as a psychosis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The Board will begin by reviewing the veteran's service 
treatment records (STRs).  His service entrance examination 
in February 1968 is normal with the exception of acne.  There 
were no mental health problems noted at induction into 
service.  A flight physical in July 1968 also noted no 
pertinent abnormality.

There is no documentation in the STRs of the head injuries 
described by the veteran, nor is there any documentation of a 
mental health problem or disciplinary action for fighting.  
In both a Statement in Support of Claim, dated in January 
2006, and his Notice of Disagreement, dated in November 2006, 
the veteran said he did not seek medical care in connection 
with either of the incidents described above.  The Board 
notes a separate incident in the STRs, in May 1969, when the 
veteran was hit in the nose by tow-chain and sustained a 
laceration and a fracture of the left nasal bone and 
cartilage.  No disabling sequelae are shown later in the 
STRs, and there is no mention of trauma elsewhere on the 
head.   

Finally, on the Report of Medical History completed at his 
separation examination conducted in April 1970, the veteran 
checked "No" in the box asking about "history of head 
injury."  In addition, there is no mention of a head injury 
or of any mental health problems in the Report of Medical 
Examination at that time.  

No post-service medical records were submitted for review by 
VA.  A search for treatment records from local VA clinics was 
conducted, but no records under the veteran's name were 
located.  

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of head injury 
residuals or mental health problems within the veteran's 
first post-service year.  Moreover, there has been no 
diagnosis of a psychosis as defined by 38 C.F.R. §§ 3.384 or 
4.130.  Thus, because the evidence fails to establish any 
clinical manifestations of a psychosis within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease are not satisfied.  

Moreover, the weight of the competent evidence is against a 
connection between the veteran's claimed anger problem and 
active service.    

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current anger problems, and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, can ultimately be 
considered competent, regardless of a lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

As noted above, the veteran states that he has had an anger 
problem since his alleged head injuries that occurred while 
in active service.  His original claim for disability 
benefits was filed in October 2005.  In his January 2006 
Statement in Support of Claim, the veteran contends that, 
following his head injuries, he got into fights while in 
service and following discharge from service.  However, there 
is no documentation of either a head injury or of fighting in 
the veteran's service records.  In addition, there is no 
corroborative evidence that the veteran was involved in any 
fights following service.  Moreover, there is no 
documentation of medical treatment for a mental problem 
during or following service.  Therefore, continuity has not 
here been established, either through competent medical 
evidence or through the veteran's statements.   

Moreover, the gap of many years in the record between service 
and the veteran's claim militates against a finding that the 
in-service incidents he has described caused chronic 
disability, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

We recognize the sincerity of the veteran's belief that he 
has a disability at this time which was caused by head 
injuries in service.  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, supra.  However, in this case the STRs show no 
chronic disability resulting from the injuries in service 
described by the veteran.  Furthermore, he denied any such 
residuals when he was separated from service, and the medical 
examination at that time was negative for any pertinent 
abnormality. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In this case, the weight of the competent evidence is against 
a grant of service connection.  There is no evidence of a 
current disability, or of a head injury occurring in service 
which led to chronic disability.  Because the preponderance 
of the evidence is against the claim, there is no reasonable 
doubt to resolve in the veteran's favor.  


ORDER

Service connection for head injury residuals is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


